DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 12-19 are objected to because of the following informalities:  Claim 1, line 6 should be amended to:  “antimicrobial agent that includes ...)  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-9, 12 and 14-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/006377) in view of Cohen (2006/0025731).
Regarding claims 1, 3, 6, 8, 9, and 17:  Kim et al. teach a superabsorbent polymer composition comprising a superabsorbent polymer particles comprising a crosslinked polymer of water-soluble ethylenically unsatureated monomers including acid groups, wherein at least part of the acid groups are neutralized (page 4, lines 20-30); and citric acid (page 10, lines 4-10), calcium silicate (page 2, lines 10-14), and mineral oil, corn oil, olive oil, or silicon oil (page 13, lines 24-28).  The limitation “having a controlled particle size” does not require any particular particle size since any particle size and be considered “controlled”.  Kim et al. teach adding 100 ppm to 6000 ppm of mineral oil, corn oil, olive oil, or silicon oil (page 13, lines 24-32), 0.01 to 15 wt% of an odor control agent which includes citric acid and the incorporated disodium EDTA of Kim et al. (page 10, lines 15-18), 1 to 80 wt% of calcium silicate (page 3, lines 15-20) and 1 to 99 wt% of the superabsorbent polymer particles (page 5, lines 13-16).
The ranges taught in Kim et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Kim et al. is concerned with odor control (Examples), and teaches adding odor control agents that are chelating agents (page 10, lines 4-10).
Kim et al. fail to teach EDTA.
However, Cohen teaches that the chelating agent disodium EDTA is a compound that reduces odors in an analogous composition [0054, 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add disodium EDTA as taught by Cohen to the composition of Kim et al. as an odor control agent to reduce odors.
Regarding claims 2, 4, and 7:  Kim et al. teach adding 100 ppm to 6000 ppm of mineral oil, corn oil, olive oil, or silicon oil (page 13, lines 24-32), 0.01 to 15 wt% of an odor control agent which includes citric acid and the incorporated disodium EDTA of Kim et al. (page 10, lines 15-18),  1 to 80 wt% of calcium silicate (page 3, lines 15-20) and 1 to 99 wt% of the superabsorbent polymer particles (page 5, lines 13-16).
The ranges taught in Kim et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
 Regarding claims 12 and 14-16:  Kim et al. teach the claimed polymers (page 4, lines 8-30; page 17, lines 16-20).
Regarding claim 18:  In Kim et al. any component other than the SAP is considered part of the claimed “antimicrobial agent”.  Therefore, the composition of Kim et al. consists of the SAP and the antimicrobial agent.
Regarding claim 19:  Kim et al. teach particle size ranges that overlap the claimed ranges (page 5, lines 9-12).  The claimed range is not critical.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/006377) and Cohen (2006/0025731) as applied to claim 1 above further in view of Ishizaki et al. (2007/0141338).
Kim et al. fail to teach the claimed chelating agent.
However, Ishizaki et al. teach that adding the chelating agent diethylenetriamine petnaacetic acid [0013] to an analogous superabsorbent polymer particle reduces the decomposition of the superabsorbent polymer to maintain absorbency and liquid permeability of the superabsorbent polymer [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adding the chelating agent diethylenetriamine petnaacetic acid as taught by Ishizaki et al. to the composition of Kim et al. to reduce the decomposition of the superabsorbent polymer and to to maintain absorbency and liquid permeability of the superabsorbent polymer.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/006377) and Cohen (2006/0025731) as applied to claim 1 above further in view of Flohr et al. (2009/0299315).
Kim et al. fail to teach surface crosslinking of their SAP.
However, Flohr et al. teach that is commonly known in the art form a surface crosslink layer on SAPs to reduce gel-blocking [0005-0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a surface crosslink layer, as Flohr et al. teach is a common practice in the art, on the SAP of Kim et al. to reduce gel-blocking.  

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that to meet the claimed range Kim must comprise 1.1 parts inorganic particulate to 100 parts SAP.  The Applicant then concludes that Kim could not have the silicate salt to SAP in an amount of 0.5 parts to 100 parts as allegedly recited in claim 1.  No such range exist in claim 1.  Claim 1 requires 0.5 to 5 parts by weight, based on 100 parts by weight of the superabsorbent polymer particles.  
If the amount of citric acid is 1.1 parts and calcium silicate is 1 parts by weight, 2.1 parts is well within the claimed range of 0.5 to 5 parts by weight as claimed.  The required amounts of the other components in the composition are less than 0.23 wt% (Claim 10).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763